Exhibit 10.2

COST SHARING AND OPERATING AGREEMENT

THIS COST SHARING AND OPERATING AGREEMENT (this “Agreement”) is made and entered
into as of July 12, 2019 (“Effective Date”) by and between Kenneth D. Moelis
(“Mr. Moelis”), a citizen of the United States and a resident of the State of
California, and Moelis & Company Group LP (“Group LP”), a Delaware limited
partnership. Mr. Moelis and Group LP are hereinafter also individually referred
to as “Party” and collectively as “Parties”.

W I T N E S S E T H:

WHEREAS, the Parties, as lessees, have entered into that certain Aircraft Dry
Lease Agreement of even date hereof (the “Lease”) with Moelis & Company Manager
LLC (“Lessor”), a Delaware limited liability company, with respect to the
Bombardier Inc. model BD-700-1A10 (also known by its trade name Global 6000)
aircraft bearing manufacturer’s serial number 9587 and United States Federal
Aviation Administration (“FAA”) Registration Number N99ZM, together with its two
(2) Rolls-Royce Deutschland Ltd. & Co. KG model BR700-710A2-20 aircraft engines
bearing manufacturer’s serial numbers 22305 and 22304, one (1) Honeywell model
RE220[GX] auxiliary power unit bearing manufacturer’s serial number P-719, and
the avionics, instruments, equipment, components, parts, accessories,
appliances, and furnishings installed in or attached or appurtenant thereto, and
related aircraft log books, maintenance and flight manuals and records
(collectively, the “Aircraft”);

WHEREAS, there is substantial variation among the Parties in their respective
contemplated use of the Aircraft; and

WHEREAS, the Parties wish to memorialize their agreement regarding their
utilization of the Aircraft and their sharing and allocation of the lease and
operating costs of the Aircraft.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained herein, the Parties agree as follow:

1.Use and Operation of the Aircraft.

The Parties agree that each Party shall, from time to time, on a noncontinuous
basis, have exclusive use of the Aircraft pursuant to the Lease.  The Parties
shall coordinate their respective utilization of the Aircraft by giving advance
notice to the Service Provider (as defined in Section 4), by telephone, e-mail
and/or facsimile, of any proposed use of the Aircraft, including commencing and
ending dates of flights and projected destinations.  The Party who first gives
notice to the Service Provider of a proposed flight shall have the right to use
the Aircraft for such noticed flight (i.e., on a first-come, first-serve
basis).  In the event a scheduling conflict should arise, which the Parties
cannot mutually resolve after consulting with each other, the Party who first
reserved the use of the Aircraft for the particular flight shall have
priority.  The Parties shall estimate their respective flight hours utilization
of the Aircraft during the first twelve (12) consecutive calendar months of this
Agreement and shall prepare with the Service Provider an Aircraft budget of the
estimated operational expenses for such period.  For the purpose of this
Agreement, flight hours, or any fraction thereof to the nearest 1/10 hour, shall
be measured as recorded by the Flight Management System of the Aircraft.  

1

--------------------------------------------------------------------------------

 

2.Operational Control of the Aircraft.

Each Party acknowledges and agrees that the Aircraft shall be operated
exclusively under Part 91 of the Federal Aviation Regulations (“FARs”).  Either
Mr. Moelis or Group LP, as the case may be, when in possession of and using the
Aircraft, shall have and retain operational control of the Aircraft as defined
in the applicable FARs (FARs § 1.1 General Definitions: Operational control,
with respect to a flight, means the exercise of authority over initiating,
conducting or terminating a flight) during the period of such possession and use
by such Party.  Likewise, for federal tax purposes, including applicable
provisions of the United States Internal Revenue Code, as amended, and the
Regulations and rulings promulgated thereunder, either Mr. Moelis or Group LP,
when in possession of and using the Aircraft, shall have and retain “possession,
command and control” of the Aircraft during the period of such possession and
use by such Party.     

Mr. Moelis and Group LP acknowledge and agree that each Party, when operating
the Aircraft, shall obtain and utilize duly-qualified, current and type-rated
pilots, whose licenses are in good standing, who meet the requirements
established and specified by the insurance policies required under the Lease and
by the FAA, and who have attended and successfully completed Bombardier's
approved training course for the Aircraft.  Mr. Moelis or Group LP further
expressly acknowledge that, with respect to each Party's utilization of the
Aircraft, solely that Party utilizing the Aircraft (i) shall have the sole
discretion and power to designate which pilots fly the Aircraft; (ii) shall have
exclusive control and direction over said pilots; and (iii) shall have the power
to substitute or otherwise terminate the pilots proposed or supplied by the
Service Provider, for and on behalf and at the request of each such Party, and
cause other competent duly qualified, current and type rated pilots, who conform
to the requirements set forth hereinabove, to be hired for that Party's
respective flights of the Aircraft.

Mr. Moelis and Group LP acknowledge and agree that, in accordance with the
applicable FARs, the flight crew provided by the Service Provider, for and on
behalf and at the request of each Party, and accepted by each such Party or
otherwise hired or assigned by each of the Parties in connection with their
respective flights, shall have full and exclusive authority to exercise all of
its duties and responsibilities in regard to the safety of each flight conducted
hereunder.  Each Party specifically agrees that the flight crew, in its sole
discretion, may terminate any flight, refuse to commence any flight, or take any
other such action which, in the considered judgment of the assigned pilot in
command, is necessitated by safety considerations.  No such action by the pilot
in command will create or support any liability for loss, injury, damage or
delay to any Party or any other person.  The Parties further agree that no Party
will be liable for delay or failure to timely furnish or return the Aircraft
pursuant to this Agreement when such failure is caused by government regulation
or authority, mechanical difficulty, war, civil commotion, strikes or labor
disputes, weather conditions or acts of God.

3.Compliance with Lease.

Each Party represents to the other that they shall take no action or omit to
take any action which shall result in such Party not being in compliance with
the terms and conditions of the Lease.

 

00002636.DOC - 2la-895869

- 2 -

 

 

--------------------------------------------------------------------------------

 

4.Selection of Service Provider.

The Parties agree and consent to select an independent service provider (the
“Service Provider”), mutually acceptable to the Parties, having substantial
expertise and specialization in business aviation and specifically regarding the
operations of executive business jet aircraft, for the purpose of providing
specialized services with respect to the scheduling, operations and the
maintenance of the Aircraft by the Parties during the Lease in accordance with
the terms of this Agreement.  The Parties shall cause the Service Provider to
prepare an annual budget of the estimated costs and expenses associated with the
operation of the Aircraft and related activities.  Notwithstanding anything to
the contrary set forth herein, each Party reserves the right to retain a
separate independent service provider by giving written notice to the other
Parties, whereupon such Party shall be solely responsible for the fees and
expenses charged by such separate service provider.

5.Operating Costs and Allocation.  

The Parties agree and accept that, for the purpose of this Agreement and the
billing, allocation and payment of the costs associated with the operation of
the Aircraft, such costs shall be divided into four categories and paid by the
Parties as set forth hereinbelow:

5.1Fixed Operating Costs.

5.1.1Definition of Fixed Operating Costs.  The Fixed Operating Costs shall be
the cost of the following: fixed monthly rentals under the Lease (“Fixed
Rentals”); insurance; hangar and storage rentals; flight crew personnel as
employed and charged by the Service Provider and training of said flight crew
personnel (initial and recurrent); a qualified mechanic as employed and charged
by the Service Provider and training (initial and recurrent) of said mechanic;
cabin attendant(s) as employed and charged by the Service Provider and any
specialized training course of said cabin attendant(s); other professional
personnel expressly required by the Parties for specialized services in
connection with their flight and travel activities and related logistical
arrangements; training flights; Service Provider's management or administrative
fees; those scheduled maintenance costs of airframe, engines, thrust reversers
and avionics that are not covered by the specific plans and programs set forth
under Section 5.2.1 (i.e., CorporateCare, MSP and Smart Parts as such terms are
defined therein); the fees of the Computerized Maintenance Management System
(“CMMS”) maintenance tracking system for the Aircraft; maintenance and flight
manual subscriptions; software updates; database for Flight Management System;
navigation chart services; publications; aeronautical registration fees;
property taxes that are the responsibility of the Parties under the Lease, if
any; and any other costs and expenses relating directly or indirectly, to the
operation of the Aircraft, which are not expressly included under Sections
5.2.1, 5.3.1, and 5.4.1 hereof.  

5.1.2Payment of Fixed Operating Costs.  The Parties agree that the Fixed
Operating Costs shall be allocated to and paid by the Parties pro rata according
to each Party's utilization of the Aircraft.  The Parties shall cause the
Service Provider to deliver to each Party, no later than the twentieth (20th)
day of each month, a statement of the actual Fixed Operating Costs incurred
during the previous month, together with the amount of such costs allocated to
each Party based on the estimated annual utilization of the Aircraft,

 

00002636.DOC - 2la-895869

- 3 -

 

 

--------------------------------------------------------------------------------

 

which amount shall be payable by such Party in accordance with Section 6.  For
the purpose of the preceding sentence, the estimated utilization of the Aircraft
by each Party shall be the contemplated utilization of such Party during the
period from the Effective Date through December 31, 2019 as set forth in Exhibit
“A” attached hereto for statements delivered prior to January 1, 2020, and such
Party’s actual utilization of the Aircraft during the foregoing initial period
for statements delivered on or after January 1, 2020 through December 31,
2020.    Thereafter, the estimated annual utilization of the Aircraft shall be
made on the basis of the actual utilization during the preceding twelve (12)
months ending on December 31st (by way of clarification, the foregoing shall not
modify in any manner that the Fixed Operating Costs shall be allocated to and
paid by the Parties pro rata according to each Party’s actual utilization of the
Aircraft as set forth hereinbelow).

No later than January 20th of each year during the term of this Agreement (or at
such time as this Agreement is terminated), the Parties shall cause the Service
Provider to deliver to each Party a statement of the aggregate amount of actual
Fixed Operating Costs allocated to such Party based on the estimated utilization
of the Aircraft for the preceding period (or on the termination date of this
Agreement) and the aggregate amount of actual Fixed Operating Costs allocable to
such Party based on the actual utilization of the Aircraft by the Parties during
such preceding period (or on the termination date of this Agreement).  Any
excess of the amount of Fixed Operating Costs allocated over the amount of Fixed
Operating Costs allocable shall be credited to such Party and any excess of
Fixed Operating Costs allocable over the amount of Fixed Operating Costs
allocated shall be payable by such Party in accordance with Section 6.

5.2Direct Operating Costs.

5.2.1Definition of Direct Operating Costs.  The Direct Operating Costs, for the
purposes of this Agreement, shall be the cost of the following: fuel, oil and
other lubricants; the service rate per engine flying hour of the Rolls Royce
CorporateCare program (“CorporateCare”) with respect to the engines; the hourly
charges of the Honeywell Maintenance Service Plan (“MSP”) with respect to the
auxiliary power unit; the hourly usage rate charges of the Bombardier Smart
Parts Plus Plan (“Smart Parts”) with respect to the airframe and its components
and systems; the crew expenses for airline travel, ground transportation,
lodging, meals and other similar expenses related to the crew's activities in
connection with the operation of the Aircraft; compensation paid to qualified
contract pilot(s) hired for specific flight(s) at the express request of the
Party operating the Aircraft for such flight(s); compensation paid to contract
cabin attendant(s) hired for specific flight(s) at the express request of the
Party operating the Aircraft for such flight(s); compensation paid to other
contract professional personnel hired to render specialized services in
connection with specific flight and travel arrangements at the express request
of the Party operating the Aircraft for such flight(s); weather services; flight
service fees; flight planning fees; over flight fees; landing, ramp, parking,
tie-down and ground handling fees; de-icing charges; storage and hangar use
charges at temporary locations during Aircraft flights; airport civilian
aviation charges; customs and immigration charges; supplies; catering;
communication charges, in-flight telephone calls, telecopier and data
transmissions; and miscellaneous flight expenses.

 

00002636.DOC - 2la-895869

- 4 -

 

 

--------------------------------------------------------------------------------

 

5.2.2Payment of Direct Operating Costs.  The Direct Operating Costs incurred
with respect to an Aircraft flight shall be paid by the Party utilizing and
having operational control of the Aircraft for such flight within the meaning of
the FARs Part 91.  The Service Provider will issue, no later than the twentieth
(20th) day of each month, separate statements directly to each Party for the
Direct Operating Costs attributable to that Party's utilization of the Aircraft.

5.3Unscheduled Maintenance Costs.

5.3.1Definition of Unscheduled Maintenance Costs.  The Unscheduled Maintenance
Costs, for purposes of this Agreement, shall be the cost of the following:
compliance with applicable FAA Airworthiness Directives and manufacturers’
Mandatory Service Bulletins, and all those items of unscheduled maintenance
which are not included in CMMS and the recommended inspection program of the
Aircraft.

5.3.2Payment of Unscheduled Maintenance Costs.  Any cost of Unscheduled
Maintenance Costs shall be allocated to and paid by the Parties pro rata
according to each Party's utilization of the Aircraft since the commencement
date of this Agreement to the date such cost is incurred.

5.4Nonrecurring Costs.

5.4.1Definition of Nonrecurring Costs.  The Nonrecurring Costs, for the purposes
of this Agreement, shall be the cost of the following: customary and routine
refurbishments, improvements, upgrades and similar modifications, additions and
alterations to the Aircraft, its engines and avionics, as permitted in
accordance with the terms and conditions of the Lease.

5.4.2Payment of Nonrecurring Costs.  Prior to incurring any Nonrecurring Costs,
the Parties shall consult with each other and approve the anticipated
expenditure.  The cost of such Nonrecurrent Costs shall be allocated to and paid
by the Parties pro rata according to each Party's utilization of the Aircraft
since the commencement date of this Agreement to the date such cost is incurred.

6.Bank Account and Payments.  

The Parties agree to pay all amounts shown as due in accordance with this
Agreement on statements from the Service Provider within seven (7) days from
receipt of such statements, by depositing such sums directly into a trust
account established by the Service Provider at a bank approved by the Parties
(the “Trust Account”).

 

00002636.DOC - 2la-895869

- 5 -

 

 

--------------------------------------------------------------------------------

 

7.Operating Costs Deposit.  

As a deposit toward the monthly payments of the costs and expenses associated
with the operation of the Aircraft, the Parties shall deposit or cause to be
deposited into the Trust Account on or around the date of the delivery of the
Aircraft to the Parties, an amount determined and mutually agreed with the
Service Provider (the “Operating Costs Deposit”), which shall be credited among
the Parties pro rata based upon their respective utilization of the Aircraft
during the initial period of the Effective Date through December 31, 2019. The
Service Provider, within twenty days after the end of each month, shall furnish
each Party with a statement detailing all credits and debits to the Trust
Account for the preceding month, without consideration of the amount of the
Fixed Operating Costs Deposit.  Within seven days of receipt of such statement,
each Party shall reimburse the Trust Account by the amount that the debits
exceed the credits for such Party.

8.Indemnification.

8.1Scope of Indemnification.  Each Party shall indemnify the other Party (the
“Indemnitee”) from and against any all claims, demands, liabilities, costs
(including without limitation, attorneys' fees and costs), expenses, damages,
losses, suits, proceedings and actions, whether judicial, administrative,
investigative or otherwise, of any nature whatsoever, known or unknown,
liquidated or unliquidated, that may be incurred by the Indemnitee or in which
the Indemnitee may become involved, arising out of such Party's breach of this
Agreement or operation of the Aircraft in any manner or for any purpose excepted
from coverage under the insurance maintained by the Parties pursuant to the
terms of the Lease.

8.2Cumulative Rights.  The right of any Indemnitee to the indemnification
provided in this Section 8 shall be in addition to any rights such Indemnitee
may otherwise be entitled by contract or as a matter of law or equity and shall
extend to such Indemnitee's successors, assigns and legal representatives.

9.Relationship of the Parties.  

The Parties intend this Agreement to provide solely for the sharing of the costs
of the lease and operation of the Aircraft.  The Parties do not intend to form a
partnership under any laws, including the laws of the State of California or the
United States of America, any of its states, or the laws of any other
jurisdiction.  Nothing contained in this Agreement shall in any way create any
association, partnership, joint venture, or principal and agent relationship
between or among the Parties hereto or be construed to evidence the intention of
the Parties to constitute such.

10.Termination.  

This Agreement shall terminate and all rights and obligations of the Parties
under this Agreement shall cease upon the termination of the Lease or upon the
written consent of the parties, subject, however, to each of the Parties
promptly settling any outstanding amounts due or receiving reimbursement of any
amounts to be credited pursuant to the provisions of Section 5.

 

00002636.DOC - 2la-895869

- 6 -

 

 

--------------------------------------------------------------------------------

 

11.Miscellaneous.

11.1Section Headings.  Section and other headings and captions contained in this
Agreement are for reference purposes only and are in no way intended to
interpret, define, or limit the scope, extent, or intent of this Agreement or
any provision hereof.

11.2Counterpart Originals.  This Agreement and any amendment hereto may be
executed in any number of counterparts with the same effect as if the Parties
hereto had signed the same document; provided, however, that the counterparts in
the aggregate shall have been executed by all of the Parties hereto.  All
counterparts shall be construed together and shall constitute one and the same
instrument.  The Parties may exchange executed copies transmitted by telecopier
or PDF e-mail, provided the executed originals are forwarded by mail or courier.

11.3Agreement Negotiated. The Parties to this Agreement are sophisticated and
have been represented or had the opportunity to be represented in connection
with the negotiation and performance of this Agreement.  The Parties agree that
no presumptions relating to the interpretation of contracts against the drafter
of any particular clause should or may be applied in this case and, therefore,
waive their effects.

11.4Governing Law.  The Parties agree that the provisions of this Agreement
shall be construed and enforced according to the laws of California regardless
of the choice of laws provisions of California or any other jurisdiction.

11.5Arbitration.  Any dispute, claim or controversy of whatever nature arising
out of or relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in Los Angeles, California before one neutral arbitrator.  Such arbitrator shall
be an attorney licensed to practice law in the United States, actively engaged
in the practice of law for at least ten years and having at least five years of
experience with and knowledge of business aviation. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rule &
Procedures.  Judgment on the Award may be entered in any court having
jurisdiction.  This clause shall not preclude parties from seeking provisional
remedies in aid or arbitration from a court of appropriate jurisdiction, or
injunctive relief.

11.6Severability.  If any provision in this Agreement is found by a court of
competent jurisdiction to be illegal, invalid, unlawful, void, or unenforceable,
then such provision shall be enforced to the extent that it is not illegal,
invalid, unlawful, void or unenforceable, and the remainder of this Agreement
shall continue in full force and effect.

11.7Prior Agreements.  This Agreement contains all of the agreements of the
Parties hereto with respect to any matter covered or mentioned in this
Agreement, and no prior agreement or understanding, oral or written, express or
implied, pertaining to any such matter shall be effective for any purpose.  The
Parties acknowledge that all such prior agreements, representations and
negotiations are deemed superseded by the execution of this Agreement to the
extent they are not incorporated herein.

 

00002636.DOC - 2la-895869

- 7 -

 

 

--------------------------------------------------------------------------------

 

11.8Modifications. This Agreement may only be modified if the modification is in
writing and is signed by the Party against whom enforcement is sought.

11.9Remedies Cumulative.  Each right, power and remedy provided for in this
Agreement or now or hereafter existing at law, in equity, by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power or remedy provided for in this Agreement or now or hereafter
existing at law, in equity, by statute or otherwise, and the exercise or
beginning of the exercise of the forbearance of exercise by any Party of any one
or more of such rights, powers or remedies shall not preclude the simultaneous
or later exercise by such Party of any or all of such other rights, powers or
remedies.

11.10Waiver.  No consent or waiver, express or implied, by any Party to or of
any breach or default by any other Party in the performance of obligations under
this Agreement shall be deemed or construed to be a consent or waiver to or of
any other breach or default in the performance by such party.  Failure on the
part of any Party to complain of any act or failure to act by any other Party or
to declare any other Party in default, irrespective of how long such failure
continues, shall not constitute a waiver by any Party of its rights under this
Agreement.

11.11Notices.  All notices or other communications, which shall or may be given
pursuant to this Agreement, shall be in writing and shall be delivered by
certified mail or registered mail with postage prepaid, return receipt
requested, by facsimile transmission or by e-mail or by hand.  Such
communication shall be deemed given and received upon dispatch, if sent by
facsimile (provided confirmation of successful transmission is received by the
sending facsimile machine at the time of transmission) or e-mail (provided a
transmission error message is not received by sender), or upon delivery if hand
delivered, or within three (3) days of mailing, if sent by certified or
registered mail, at the addresses of the parties as set forth in Exhibit “B”
attached hereto.  Any address for notice to a party may be changed at any time
by written notice to the other parties.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

00002636.DOC - 2la-895869

- 8 -

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Cost Sharing and Operating
Agreement as of the day and year first above written.

 

KENNETH D. MOELIS

 

 

 

/s/ Kenneth D. Moelis

 

 

 

MOELIS & COMPANY GROUP LP

 

By:

/s/ Joseph Simon

Name:

Joseph Simon

Title:

CFO

 

 

00002636.DOC - 2la-895869

- 9 -

 

 